 

Exhibit 10.8

CONFIDENTIAL TREATMENT REQUESTED
CONSOLIDATED AND RESTATED AMENDMENT TO
DISTRIBUTORSHIP AGREEMENT

This Consolidated and Restated Amendment to Distributorship Agreement (this
“Amendment”) is made and entered into as of the ___ day of June, 2005 (the
“Effective Date”) by and between Patterson Companies, Inc., a corporation
organized under the laws of the State of Minnesota (“Patterson”), and Sirona
Dental Systems GmbH, a limited liability company organized under the laws of the
Federal Republic of Germany (“Sirona”). Patterson and Sirona are sometimes
collectively referred to as the “Parties” and each individually as a “Party.”

RECITALS:

WHEREAS, the Parties entered into a Distributorship Agreement dated by Patterson
April 24, 1998 and dated by Sirona April 27, 1998 (the “Distributorship
Agreement”), a copy of which is attached to this Amendment and incorporated
herein;

WHEREAS, the Parties entered into five agreements amending the Distributorship
Agreement (together, the “Prior Amendments”), a copy of each of which is
attached to this Amendment and incorporated herein;

WHEREAS, the Parties desire by this Amendment to amend further the
Distributorship Agreement and to consolidate those further amendments with the
Prior Amendments so that the Distributorship Agreement, as modified by this
Amendment, will be a fully-integrated agreement as of the Effective Date;

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
in this Amendment, and for other good and valuable consideration, given by each
Party to the other, the sufficiency and receipt of which are hereby
acknowledged, the Parties, for themselves, their successors and permitted
assigns, intending to be legally bound, agree that the Distributorship Agreement
be amended as follows:


I.              EXTENSION OF EXCLUSIVITY.  SECTION 17.1 OF THE DISTRIBUTORSHIP
AGREEMENT IS DELETED IN ITS ENTIRETY AND IS REPLACED BY THE FOLLOWING PROVISION:


SUBJECT TO THE TERMINATION PROVISIONS SET FORTH IN ITEM VIII OF THIS AGREEMENT
(INCLUDING THE DURATION OF THE EXCLUSIVE PROVISIONS OF THE DISTRIBUTORSHIP
AGREEMENT), THE DISTRIBUTORSHIP AMENDMENT IS EXTENDED THROUGH SEPTEMBER 30,
2017; THAT IS, TEN YEARS BEYOND THE PERIOD OF EXCLUSIVITY GRANTED UNDER THE
FIFTH OF THE PRIOR AMENDMENTS. SUCH TEN-YEAR EXTENSION WILL BE DEEMED TO BE A
NEW CONTRACT TO TAKE EFFECT ON OCTOBER 1, 2007 IF THE DISTRIBUTORSHIP AGREEMENT
IS IN FULL FORCE AND EFFECT ON SEPTEMBER 30, 2007 AND WILL BE GOVERNED UNDER THE
TERMS OF THIS AMENDMENT.


II.            PAYMENT FOR EXTENSION OF EXCLUSIVITY.  PATTERSON WILL MAKE A
ONE-TIME PAYMENT TO SIRONA OF $100 MILLION TO BE PAID BY WIRE TRANSFER BY JUNE
30, 2005 IN CONSIDERATION OF THE ADDITIONAL TEN (10) YEARS OF EXCLUSIVITY
GRANTED BY THIS AMENDMENT.  FOR ALL ECONOMIC PURPOSES, PATTERSON AND SIRONA
AGREE THAT THE $100 MILLION CONSIDERATION WILL BEGIN TO BE EARNED ON OCTOBER 1,
2007.


--------------------------------------------------------------------------------



 

CONFIDENTIAL TREATMENT REQUESTED


III.           MUTUALLY EXCLUSIVE ARRANGEMENT.  SECTIONS 1.3, 1.2 AND 1.1 OF THE
DISTRIBUTORSHIP AGREEMENT ARE DELETED IN THEIR ENTIRETY AND ARE REPLACED BY THE
FOLLOWING PROVISIONS:


A.            “CONTRACTUAL PRODUCTS” MEANS ALL CURRENT AND FUTURE CAD-CAM
EQUIPMENT MANUFACTURED BY SIRONA, SOLELY OR PRINCIPALLY TO PRODUCE DENTAL
RESTORATIONS IN EITHER THE DENTAL LAB OR IN THE DENTIST’S OFFICE.

Contractual Products will include activation keys, spare parts, and repair
exchange parts. For the avoidance of doubt, Contractual Products will not
include services that use CAD-CAM technology such as Sirona’s infiniDent
service, “specialty customized CAD/CAM solutions,” or consumables, including,
without limitation, blocks. For purposes of this item III.A, a specialty
customized CAD/CAM solution is a CAD/CAM product that is functionally different
from Contractual Products in a material way, including without limitation custom
modifications for individual customers, which difference has the practical
affect of excluding such product from the broad end-user market.

During the term of the Distributorship Agreement, Patterson will have a right of
first offer to be the exclusive distributor for Sirona in the Territory of
future CAD/CAM products designed solely or principally to produce dental
restorations in either the Dental lab or in the dentist’s office, which products
are acquired by Sirona from a third-party or are produced by Sirona, but which
products are materially different (other than cosmetically) from Contractual
Products and are not marketed under the Sirona brand.  The right of first offer
shall be administered as follows:


1.             BEFORE SIRONA MARKETS SUCH PRODUCTS ITSELF OR THROUGH OTHERS, IT
WILL FIRST DELIVER TO PATTERSON A WRITTEN OFFER PREPARED BY SIRONA (THE “FIRST
REFUSAL OFFER”), WHICH WILL BE IRREVOCABLE FOR A PERIOD OF 30 CALENDAR DAYS
AFTER DELIVERY THEREOF (THE “FIRST REFUSAL OFFER PERIOD”).  THE FIRST REFUSAL
OFFER WILL OFFER TO PATTERSON, OR AT PATTERSON’S ELECTION, TO AN AFFILIATE
(DEFINED IN ITEM XII.A) OF PATTERSON, THE OPPORTUNITY TO ENTER INTO AN EXCLUSIVE
ARRANGEMENT WITH SIRONA WITH RESPECT TO SUCH PRODUCTS IN THE TERRITORY UNDER THE
TERMS AND CONDITIONS OF THE DISTRIBUTORSHIP AGREEMENT (WITH APPLICABLE CHANGES
TO CONSIDERATION AND OTHER ECONOMIC PROVISIONS AS PROPOSED BY SIRONA AND AGREED
BY PATTERSON) FOR THE THEN-REMAINDER OF THE TERM OF THE DISTRIBUTORSHIP
AGREEMENT (THE “FIRST REFUSAL TERMS”).


2.             AT ANY TIME PRIOR TO THE EXPIRATION OF THE FIRST REFUSAL OFFER
PERIOD, PATTERSON WILL HAVE THE RIGHT TO ELECT, BY WRITTEN NOTICE TO SIRONA (THE
“FIRST REFUSAL ACCEPTANCE NOTICE”), TO ENTER INTO AN AMENDED DISTRIBUTORSHIP
AGREEMENT AS SET FORTH IN THE FIRST REFUSAL TERMS.  IF PATTERSON DELIVERS THE
FIRST REFUSAL ACCEPTANCE NOTICE PRIOR TO THE EXPIRATION OF THE FIRST REFUSAL
OFFER PERIOD, PATTERSON AND SIRONA WILL NEGOTIATE IN GOOD FAITH TO ENTER INTO
THE AMENDED DISTRIBUTORSHIP AGREEMENT WITHIN 30 DAYS AFTER PATTERSON’S DELIVERY
OF THE FIRST REFUSAL ACCEPTANCE NOTICE.


3.             IF (I) PATTERSON FAILS TO DELIVER THE FIRST REFUSAL ACCEPTANCE
NOTICE PRIOR TO THE EXPIRATION OF THE FIRST REFUSAL OFFER PERIOD, OR (II) IF THE
PARTIES FAIL TO ENTER IN TO AN AMENDED DISTRIBUTORSHIP AGREEMENT WITHIN SUCH
30-DAY PERIOD AFTER SUCH

2


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


GOOD-FAITH NEGOTIATIONS CONSISTENT WITH THE FIRST REFUSAL TERMS AS THE PARTIES
MAY AGREE TO MODIFY THEM, THEN, SIRONA WILL BE PERMITTED TO DISTRIBUTE SUCH
PRODUCTS IN THE TERRITORY EITHER ITSELF (OR THROUGH A SIRONA SUBSIDIARY OR
AFFILIATE), OR WITH AN UNRELATED THIRD-PARTY ON ARMS-LENGTH TERMS WHICH ARE NOT
MATERIALLY MORE FAVORABLE TO THE APPLICABLE THIRD-PARTY THAN THE FIRST REFUSAL
TERMS. IF SIRONA DOES NOT COMMENCE SUCH DISTRIBUTION, ITSELF OR WITH SUCH
THIRD-PARTY WITHIN THE 180-DAY PERIOD IMMEDIATELY AFTER THE EXPIRATION OF THE
FIRST REFUSAL OFFER PERIOD, THEN THE DISTRIBUTION OF SUCH PRODUCTS IN THE
TERRITORY WILL AGAIN BECOME SUBJECT TO PATTERSON’S RIGHT OF FIRST OFFER AS SET
FORTH IN THIS ITEM III.A.


4.             TIME WILL BE OF THE ESSENCE WITH RESPECT TO ALL TIME PERIODS SET
FORTH IN THIS ITEM III.A.

Annex 1 to the Distributorship Agreement, as amended, is deleted in its
entirety.  From time to time upon Patterson’s request, Sirona will deliver a
list of the then-current Contractual Products.


B.            THE “TERRITORY” COVERED BY THE DISTRIBUTORSHIP AGREEMENT WILL BE
THE UNITED STATES OF AMERICA INCLUDING ITS TERRITORIES AND POSSESSIONS, AND
CANADA, INCLUDING ALL OF ITS PROVINCES.


C.            SIRONA’S EXCLUSIVE TO PATTERSON.  FOR SO LONG AS PATTERSON
PROVIDES SIRONA WITH THE EXCLUSIVITY DESCRIBED IN ITEM III.D, AND SUBJECT TO
SIRONA’S TERMINATION RIGHTS DESCRIBED IN ITEM VIII, SIRONA GRANTS TO PATTERSON
THE EXCLUSIVE RIGHT TO DISTRIBUTE (ITSELF OR THROUGH AN AFFILIATE) CONTRACTUAL
PRODUCTS SOLELY IN THE TERRITORY TO END USERS.  THE EXCLUSIVE IS SUBJECT TO
SIRONA’S RIGHT TO DISTRIBUTE (ITSELF OR THROUGH A SUBSIDIARY OR AFFILIATE)
CONTRACTUAL PRODUCTS TO ACADEMIC INSTITUTIONS AND GOVERNMENT AGENCIES AND
FACILITIES AND TO SELL DENTAL RESTORATION SERVICES.  SIRONA WILL BE ENTITLED TO
ENLIST PATTERSON’S HELP IN PROVIDING TECHNICAL SERVICES ON A FEE-FOR-SERVICE
BASIS.


D.            PATTERSON’S EXCLUSIVE TO SIRONA.  FOR SO LONG AS SIRONA PROVIDES
PATTERSON WITH THE EXCLUSIVITY DESCRIBED IN ITEM III.C, AND SUBJECT TO
PATTERSON’S TERMINATION RIGHTS DESCRIBED IN ITEM VIII, PATTERSON WILL FORBEAR
FROM PROMOTING OR SELLING, DIRECTLY OR INDIRECTLY, IN THE TERRITORY ANY PRODUCT
THAT COMPETES WITH CONTRACTUAL PRODUCTS OR PARTS THEREFOR.


IV.             DENTAL LAB PRODUCTS.  PATTERSON WILL USE ITS BEST EFFORTS TO
PROMOTE AND SELL CONTRACTUAL PRODUCTS TO DENTAL LABS IN THE TERRITORY.  AS SUCH,
PATTERSON WILL ASSURE THAT NOT LATER THAN OCTOBER 1, 2005 EACH LOCAL PATTERSON
BRANCH HAS READILY AVAILABLE A DEMONSTRATION UNIT FOR EACH TYPE OF CONTRACTUAL
PRODUCT OFFERED BY SIRONA SPECIFICALLY FOR DENTAL LAB USE (“DENTAL LAB
PRODUCTS”).

3


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

[*] designates portions of this document that have been omitted pursuant to a
request for
confidential treatment filed separately with the Securities and Exchange
Commission.


V.            [*].  SIRONA INTENDS TO ENTER THE MARKET FOR [*]. FOR SO LONG AS
[*] ARE COMPETITIVE IN QUALITY AND PRICE, PATTERSON WILL USE ITS BEST EFFORTS TO
ENSURE THAT [*] ARE MARKETED ACTIVELY.


VI.           PATTERSON’S MINIMUM PURCHASE REQUIREMENTS.  SECTION 2.4 OF THE
DISTRIBUTORSHIP AGREEMENT IS DELETED IN ITS ENTIRETY AND IS REPLACED BY THE
FOLLOWING PROVISIONS:


A.            MINIMUM PURCHASE REQUIREMENT.  SUBJECT TO ITEM VI.F, IN EACH
SIRONA FISCAL YEAR (I.E., OCTOBER 1 THROUGH SEPTEMBER 30), PATTERSON WILL
PURCHASE FROM SIRONA THE DOLLAR VOLUME OF CONTRACTUAL PRODUCTS (BASED ON NET
INVOICE PRICE TO PATTERSON) AS SET FORTH IN THE FOLLOWING TABLE ADJUSTED AS
DESCRIBED IN B, BELOW.

MINIMUM PURCHASE REQUIREMENTS TABLE

 

Sirona Fiscal
Year

 

Total Annual 
Minimum Purchase
Requirement for
eligible Contractual
Products (US $)

 

Growth
from prior
year

 

 

2005/06

 

$[*]

 

[*]%

 

 

2006/07

 

$[*]

 

[*]%

 

 

2007/08

 

$[*]

 

[*]%

 

 

2008/09

 

$[*]

 

[*]%

 

 

2009/10

 

$[*]

 

[*]%

 

 

2010/11

 

$[*]

 

[*]%

 

 

2011/12

 

$[*]

 

[*]%

 

 

2012/13

 

$[*]

 

[*]%

 

 

2013/14

 

$[*]

 

[*]%

 

 

2014/15

 

$[*]

 

[*]%

 

 

2015/16

 

$[*]

 

[*]%

 

 

2016/17

 

$[*]

 

[*]%

 

 


B.        ADJUSTMENTS TO ANNUAL MINIMUM QUANTITIES.   SUBJECT TO ITEM VI.F, FOR
EACH SIRONA FISCAL YEAR THE MINIMUM PURCHASE REQUIREMENT WILL BE THE HIGHER OF
(1) THE MINIMUM PURCHASE REQUIREMENT FOR SUCH YEAR AS SET FORTH IN THE TABLE, OR
(2) THE ACTUAL DOLLAR VOLUME OF PURCHASES (BASED ON NET INVOICE PRICE TO
PATTERSON) OF CONTRACTUAL PRODUCTS DURING THE LAST SIRONA FISCAL YEAR PLUS [*]%
OF SUCH ACTUAL DOLLAR VOLUME. THE ANNUAL PURCHASE REQUIREMENT AS SET FORTH IN
THE TABLE, AS IT MAY BE ADJUSTED BY THIS PROVISION, IS REFERRED TO AS THE
“MINIMUM PURCHASE REQUIREMENT.”


C.            EASING THE MINIMUM PURCHASE REQUIREMENT.   THE MINIMUM PURCHASE
REQUIREMENT MAY BE ADJUSTED TO AVOID PATTERSON BEING PENALIZED FOR
OVER-PRODUCTION OR BY UNNECESSARY LEVELS OF INVENTORY. THEREFORE, THE STRICT
REQUIREMENT OF SATISFYING A MINIMUM PURCHASE REQUIREMENT WILL BE EASED BY EITHER
OF THE FOLLOWING MECHANISMS:

4


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

[*] designates portions of this document that have been omitted pursuant to a
request for
 confidential treatment filed separately with the Securities and Exchange
Commission.


1.             IF, IN ANY SIRONA FISCAL YEAR, THE MINIMUM PURCHASE REQUIREMENT
IS NOT SATISFIED, IT WILL NEVERTHELESS BE DEEMED TO BE SATISFIED IF PATTERSON’S
ACTUAL DOLLAR VOLUME OF PURCHASES OF CONTRACTUAL PRODUCTS FOR SUCH YEAR, PLUS
ITS ACTUAL DOLLAR VOLUME OF PURCHASES OF CONTRACTUAL PRODUCTS DURING THE LAST
TWO PRECEDING SIRONA FISCAL YEARS, IS EQUAL TO OR EXCEEDS THE TOTAL OF THE
MINIMUM PURCHASE REQUIREMENTS FOR SUCH THREE YEARS; OR


2.             IF, IN ANY SIRONA FISCAL YEAR, THE MINIMUM PURCHASE REQUIREMENT
IS NOT SATISFIED BY [*]% OR LESS, IT WILL NEVERTHELESS BE DEEMED TO BE SATISFIED
IF: (I) IN THE NEXT SUCCEEDING SIRONA FISCAL YEAR, THE ACTUAL DOLLAR VOLUME OF
PURCHASES OF CONTRACTUAL PRODUCTS EXCEEDS THE MINIMUM PURCHASE REQUIREMENT FOR
SUCH YEAR BY AT LEAST THE AMOUNT OF THE DEFICIENCY IN THE LAST PRECEDING YEAR;
OR (II) THE TOTAL OF THE ACTUAL DOLLAR VOLUME OF PURCHASES OF CONTRACTUAL
PRODUCTS IN THE YEAR OF THE DEFICIENCY PLUS THE ACTUAL DOLLAR VOLUME OF
PURCHASES OF CONTRACTUAL PRODUCTS IN THE SIRONA FISCAL YEAR IMMEDIATELY
PRECEDING AND IMMEDIATELY SUBSEQUENT TO SUCH YEAR IS EQUAL TO OR EXCEEDS THE
TOTAL OF THE MINIMUM PURCHASE REQUIREMENTS FOR SUCH THREE YEARS.


D.            SOME PURCHASES ARE NOT COUNTED.   SOME PRODUCTS WILL NOT BE
INCLUDED IN THE COMPUTATION OF MINIMUM PURCHASE REQUIREMENT OR IN THE
DETERMINATION OF WHETHER A MINIMUM PURCHASE REQUIREMENT HAS BEEN SATISFIED, EVEN
IF SUCH PRODUCTS ARE CONTRACTUAL PRODUCTS. THESE ARE SPARE PARTS, REPAIR
EXCHANGE PARTS AND ACTIVATION KEYS. FOR THE AVOIDANCE OF DOUBT, CONSUMABLES
(INCLUDING, WITHOUT LIMITATION, BLOCKS), CEREC CLUB REVENUES, SOFTWARE REVENUES,
AND OTHER SERVICES OR MAINTENANCE REVENUES ARE NOT CONSIDERED IN THE
DETERMINATION OF WHETHER A MINIMUM PURCHASE REQUIREMENT HAS BEEN SATISFIED.


E.             MINIMUM MONTHLY ORDERS FROM PATTERSON.   TO HELP ENSURE EVEN
DISTRIBUTION OF SIRONA MANUFACTURING CAPACITY, PATTERSON AGREES TO PLACE A FIRM
ORDER MANDATING THAT AT LEAST [*] OF THE MINIMUM PURCHASE REQUIREMENT IN ANY
YEAR IS DELIVERED TO PATTERSON IN EACH MONTH OF THAT YEAR (THE “MINIMUM MONTHLY
ORDER”). FOR THE PURPOSES OF INVENTORY REDUCTION, PATTERSON MAY ELECT TO SKIP
ONE REQUIRED MINIMUM MONTHLY ORDER PER YEAR WITH 90 DAYS’ PRIOR NOTICE TO
SIRONA.


F.             SPECIAL RULES FOR FISCAL YEARS 2005-2007.    NOTWITHSTANDING
ANYTHING IN THIS AMENDMENT TO THE CONTRARY, FOR PURPOSES OF DETERMINING SIRONA’S
RIGHTS OF TERMINATION UNDER ITEM VIII.A.4 OF THIS AMENDMENT, THE MINIMUM
PURCHASE REQUIREMENTS FOR SIRONA FISCAL YEARS 2005/2006 AND 2006/2007 WILL BE
$[*] AND $[*], RESPECTIVELY, INSTEAD OF THE HIGHER REQUIREMENTS SET FORTH IN THE
ABOVE MINIMUM PURCHASE REQUIREMENTS TABLE FOR SUCH YEARS. FOR ALL OTHER
PURPOSES, THE MINIMUM PURCHASE REQUIREMENTS FOR SIRONA FISCAL YEARS 2005/2006
AND 2006/2007 WILL BE AS SET FORTH IN SUCH TABLE, INCLUDING WITHOUT LIMITATION
FOR CALCULATIONS, INCLUDING THOSE IN C OF THIS ITEM VI, IF A SIRONA FISCAL YEAR
AFTER 2006/2007 IS AFFECTED.

5


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

[*] designates portions of this document that have been omitted pursuant to a
request for
 confidential treatment filed separately with the Securities and Exchange
Commission.


VII.         PRICES OF CONTRACTUAL PRODUCTS.    SECTION 8.2 OF THE
DISTRIBUTORSHIP AGREEMENT IS DELETED IN ITS ENTIRETY AND IS REPLACED BY THE
FOLLOWING PROVISIONS:


A.            CURRENT PRICES AND PRICE INCREASES.    PRICES FOR CONTRACTUAL
PRODUCTS, SPARE PARTS, REPAIR EXCHANGE PARTS, AND ACCESSORIES OF CONTRACTUAL
PRODUCTS WILL CONTINUE AT THEIR CURRENT LEVELS WHICH WILL BE SET FORTH IN ANNEX
3. ANNEX 3 WILL BE DEEMED AMENDED AT THE TIME THAT THE PRICES OF NEW CONTRACTUAL
PRODUCTS ARE ESTABLISHED OR WHENEVER PRICES OF IN-LINE CONTRACTUAL PRODUCTS ARE
CHANGED, AS FOLLOWS:


1.             NEW CONTRACTUAL PRODUCTS.   SIRONA WILL ESTABLISH THE PRICE OF
NEW CONTRACTUAL PRODUCTS (I.E., CONTRACTUAL PRODUCTS THAT HAVE SIGNIFICANTLY
IMPROVED FUNCTIONALITY, OR HAVE DIFFERENT FUNCTIONALITY THAN EXISTING PRODUCTS).


2.             IN-LINE CONTRACTUAL PRODUCTS.   SIRONA WILL CONSIDER AN ANNUAL
PRICE INCREASE FOR IN-LINE CONTRACTUAL PRODUCTS. UNLESS THE PARTIES OTHERWISE
AGREE IN WRITING, THE PRICE OF EACH CONTRACTUAL PRODUCT AND EACH PART AND
ACCESSORY FOR SUCH CONTRACTUAL PRODUCT WILL BE INCREASED EFFECTIVE OCTOBER 1 OF
EACH YEAR DURING THE TERM OF THE DISTRIBUTORSHIP AGREEMENT BEGINNING OCTOBER 1,
2005 BY THE GREATER OF: (I) [*]%; OR (II) THE INCREASE OVER THE PRIOR YEAR IN
THE CONSUMER PRICE INDEX FOR ALL URBAN CONSUMERS, U.S. CITY AVERAGE, BASE
1982-84 = 100.


3.             EXCHANGE-RATE EFFECT.   ALL PRICES WILL BE STATED IN U.S.
DOLLARS. FOR THE PURPOSE OF THIS DISTRIBUTORSHIP AGREEMENT, THE BASELINE
EXCHANGE RATE WILL BE 1 EURO EQUALS USD [*].  IF THERE IS A CHANGE IN THIS
EXCHANGE RATE PLUS OR MINUS AN AVERAGE OF [*]% OR MORE SUSTAINED OVER A ROLLING
30-DAY PERIOD (THE “TRIGGER EVENT”), ONE OF THE FOLLOWING TWO EFFECTS SHALL
OCCUR:

(I)      SHOULD THE US DOLLAR DEPRECIATE BY MORE THAN [*]% (I.E., LESS THAN 1
EURO EQUALS [*] USD), SIRONA WILL HAVE THE RIGHT TO INCREASE PRICES OF
CONTRACTUAL PRODUCTS, SPARE PARTS, REPAIR EXCHANGE PARTS, AND ACCESSORIES OF
CONTRACTUAL PRODUCTS BY APPLYING ALL OR A PART OF THE NEW EXCHANGE RATE UPON NOT
LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE TO PATTERSON.

(II)     SHOULD THE US DOLLAR APPRECIATE BY MORE THAN [*]% (I.E., GREATER THAN 1
EURO EQUALS [*] USD), SIRONA WILL CREDIT PATTERSON WITH [*]% OF THE INCREMENTAL
REVENUE, CALCULATED AS SET FORTH IN THE FOLLOWING SENTENCE. UPON OCCURRENCE OF
THE TRIGGER EVENT, INCREMENTAL REVENUE TO BE SO CREDITED WILL BE CALCULATED ON
THE DAY THAT CONTRACTUAL PRODUCTS THAT COUNT TOWARD THE MINIMUM PURCHASE
REQUIREMENT (AS DESCRIBED IN ITEM VI.D OF THIS AMENDMENT) ARE PAID FOR BY
PATTERSON, BY THE FORMULA: [*] MULTIPLIED BY ([*], LESS THE DOLLAR EXCHANGE RATE
LISTED AT NOON CET ON THE FRANKFURT CURRENCY EXCHANGE), MULTIPLIED BY THE PRICE
PAID FOR SUCH  CONTRACTUAL PRODUCTS.

6


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


VIII.        TERMINATION OF THE AGREEMENT.   SECTIONS 17.2 (INCLUDING
SUBSECTIONS 17.2.1, 17.2.2 AND 17.2.3), 17.3 (INCLUDING SUBSECTIONS 17.3.1,
17.3.2 AND 17.3.3) AND 17.4 OF THE DISTRIBUTORSHIP AGREEMENT ARE DELETED IN
THEIR ENTIRETY AND ARE REPLACED BY THE FOLLOWING PROVISIONS:


A.            TERMINATION FOR CAUSE.   THE DISTRIBUTORSHIP AGREEMENT WILL
CONTINUE FOR ITS FULL TERM UNLESS IT IS EARLIER TERMINATED, AS FOLLOWS:  
PATTERSON AND SIRONA MAY EACH TERMINATE THE DISTRIBUTORSHIP AGREEMENT (OR IT MAY
ELECT INSTEAD TO TERMINATE ONLY THE MUTUAL GRANTS OF EXCLUSIVITY DESCRIBED IN
ITEMS III.C AND D OF THIS AMENDMENT) UPON WRITTEN NOTICE TO THE OTHER WITH
IMMEDIATE EFFECT DUE TO THE FOLLOWING OCCURRING TO (OR IN THE CASE OF A MATERIAL
BREACH COMMITTED BY) THE OTHER PARTY:


1.             FORCE MAJEURE.   IF AN EVENT OF FORCE MAJEURE (DEFINED IN ITEM
XII.A),  OCCURS THAT HINDERS A PARTY’S PERFORMANCE UNDER THE AGREEMENT FOR MORE
THAN 6 MONTHS.


2.             BANKRUPTCY.   IF EITHER SIRONA OR PATTERSON BECOMES INSOLVENT,
FILES OR HAS FILED AGAINST IT A PETITION IN BANKRUPTCY, MAKES A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, HAS A RECEIVER OR TRUSTEE APPOINTED
FOR ITS BUSINESS, PROPERTIES OR ASSETS, AND SUCH PETITION, OTHER THAN A PETITION
FILED BY SIRONA OR PATTERSON, AS THE CASE MAY BE, OR APPOINTMENT HAS NOT BEEN
DISMISSED OR WITHDRAWN FOR 90 BUSINESS DAYS.


3.             MATERIAL BREACH.   IF SIRONA OR PATTERSON IS IN SERIOUS DEFAULT
OF A PAYMENT OBLIGATION (INCLUDING, WITHOUT LIMITATION, FAILURE TO PAY TIMELY AN
OBLIGATION MORE THAN 3 TIMES IN ANY SIRONA FISCAL YEAR), OR OTHERWISE MATERIALLY
BREACHES THE AGREEMENT. (A NON-PAYMENT MATERIAL BREACH IS ONE THAT (I) IS
ADVERSE TO THE ESSENTIAL BUSINESS VALUE OF THE AGREEMENT BECAUSE OF ITS SERIOUS
NATURE OR ITS REDUNDANCY, (II) BREACHES AN OBLIGATION OF CONFIDENTIALITY UNDER
THE DISTRIBUTORSHIP AGREEMENT, (III) INFRINGES THE OTHER PARTY’S INTELLECTUAL
PROPERTY, OR (IV) BREACHES AN OBLIGATION UNDER THE DISTRIBUTORSHIP AGREEMENT
WITH RESPECT TO THE OTHER PARTY’S TRADEMARKS OR OTHER INTELLECTUAL PROPERTY). 
FOR NON-PAYMENT MATERIAL BREACHES, THE NON-BREACHING PARTY WILL GIVE NOTICE OF
BREACH TO THE BREACHING PARTY AND WILL PROVIDE 90 DAYS TO CURE THE BREACH IF THE
BREACH IS, IN FACT, CAPABLE OF BEING CURED WITHIN THAT PERIOD. CERTAIN ESSENTIAL
NON-PAYMENT MATERIAL BREACHES WILL BE DEEMED NON-CURABLE AND TERMINATION WILL BE
EFFECTIVE UPON 30 DAYS’ WRITTEN NOTICE, AS FOLLOWS:

(A)  IF SIRONA BREACHES ITS EXCLUSIVE OBLIGATIONS TO PATTERSON WITH RESPECT TO
CONTRACTUAL PRODUCTS, OR, SUBJECT TO SIRONA’S RIGHTS DESCRIBED IN THE FIRST
PARAGRAPH OF ITEM X, SIRONA (X) DISCONTINUES THE MANUFACTURE OF CONTRACTUAL
PRODUCTS OR (Y) FAILS TO DELIVER MATERIAL QUANTITIES OF CONTRACTUAL PRODUCTS IN
ACCORDANCE WITH CONFIRMED DELIVERY SCHEDULES BY MORE THAN 60 DAYS MORE THAN 4
TIMES IN ANY SIRONA FISCAL YEAR, EACH FAILURE TO DELIVER BEING WHOLLY
INDEPENDENT OF THE OTHERS, IN EITHER CASE OF (X) OR (Y) OTHER THAN AS A RESULT
OF AN EVENT OF FORCE MAJEURE; AND

7


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

(B)  IF (A) PATTERSON COMMITS A BREACH DESCRIBED IN (II) THROUGH (IV) OF THIS
ITEM VIII.A.3, OR (B) PATTERSON BREACHES ITS EXCLUSIVE OBLIGATIONS TO SIRONA
WITH RESPECT TO CONTRACTUAL PRODUCTS, OR SELLS OUTSIDE THE TERRITORY OR SELLS TO
PERSONS/ENTITIES OTHER THAN END USERS, OR (C) (X) OWNERSHIP OF 30.1% OR MORE OF
THE EQUITY SECURITIES OF PATTERSON ENTITLED TO VOTE OR (Y) THE RIGHT TO CONTROL
THE MANAGEMENT OR POLICIES OF PATTERSON IS ACQUIRED (DIRECTLY OR INDIRECTLY) BY
A COMPANY THAT COMPETES WITH SIRONA OR ANY SIRONA AFFILIATE THAT IS ENGAGED IN
THE DENTAL EQUIPMENT BUSINESS, OR (D) PATTERSON ACQUIRES (DIRECTLY OR
INDIRECTLY) AN INTEREST IN A COMPANY THAT COMPETES WITH SIRONA OR ANY SIRONA
AFFILIATE IN ANY OF THE DENTAL EQUIPMENT BUSINESS LINES CURRENTLY ENGAGED IN BY
SIRONA OR SUCH AFFILIATE.


                4.             UNDERPERFORMANCE.

(I)      GENERALLY REGARDING ALL CONTRACTUAL PRODUCTS.   SUBJECT TO ITEM VI.F OF
THIS AMENDMENT, IF PATTERSON FAILS TO SATISFY THE MINIMUM PURCHASE REQUIREMENT,
AFTER TAKING INTO ACCOUNT THE ADJUSTMENT MECHANISMS DESCRIBED IN ITEM VI.C OF
THIS AMENDMENT (“UNDERPERFORMANCE”), THEN SIRONA, AND ONLY SIRONA, MAY EXERCISE
ITS TERMINATION RIGHTS HEREUNDER UPON 90 DAYS’ NOTICE TO PATTERSON. GIVEN THE
SIGNIFICANT PERIOD OF TIME OVER WHICH UNDERPERFORMANCE DEVELOPS, SUCH BREACH IS
NOT DEEMED CAPABLE OF CURE.  SIRONA’S SOLE REMEDY FOR PATTERSON’S
UNDERPERFORMANCE SHALL BE THE EXERCISE OF ITS TERMINATION RIGHTS, AND PATTERSON
SHALL NOT BE LIABLE FOR DAMAGES RESULTING SOLELY FROM ITS UNDERPERFORMANCE.

(II)     DENTAL LAB PRODUCTS.   SIRONA WILL HAVE THE SPECIAL RIGHT TO TERMINATE
THE EXCLUSIVITY TO PATTERSON SOLELY WITH RESPECT TO CONTRACTUAL PRODUCTS
COMPRISED OF DENTAL LAB PRODUCTS IF PATTERSON EXITS THE MARKET FOR DENTAL LAB
PRODUCTS OR FAILS TO SATISFY ITS OBLIGATIONS UNDER ITEM IV OF THIS AMENDMENT.
THIS LIMITED TERMINATION OF EXCLUSIVITY WILL BE SIRONA’S SOLE REMEDY IN THE
EVENT OF SUCH BREACH BY PATTERSON.

(III)    UNDERPERFORMANCE IS A NO-FAULT CONCEPT.   ASIDE FROM FAILING TO MEET
THE MINIMUM PURCHASE REQUIREMENT AS A RESULT OF A WILLFUL BREACH (WHICH SHALL BE
DEEMED TO BE A MATERIAL BREACH), IT DOES NOT MATTER WHETHER THE UNDERPERFORMANCE
DESCRIBED IN (I) OR (II) OF THIS ITEM VIII.A.4 IS DUE TO MARKET CONDITIONS OR
THE NONCOMPETITIVE NATURE OF CONTRACTUAL PRODUCTS OR OTHER CAUSE.

B.   Exclusive Remedies.   Termination of the Distributorship Agreement or the
rights of exclusivity or thereunder,  as provided in this item VIII, and
liquidated or other damages as provided in item IX below, are the exclusive
remedies available to the Parties under this Agreement, at law or otherwise for
breach of the Distributorship Agreement, except that, either Party may also seek
equitable relief if the other Party breaches its obligations of confidentiality
under the Distributorship Agreement, infringes the other

8


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

Party’s intellectual property or breaches any of its obligations under the
Distributorship Agreement with respect to the other Party’s trademarks or other
intellectual property.


IX.           LIQUIDATED DAMAGES.   SUBSECTIONS 15.1 AND 15.2 OF THE
DISTRIBUTORSHIP AGREEMENT ARE DELETED IN THEIR ENTIRETY AND ARE REPLACED BY THE
FOLLOWING PROVISIONS:


A.            GENERAL CONCEPT.   ALL OF THE FOR-CAUSE TERMINATIONS DESCRIBED IN
ITEM VIII OF THIS AMENDMENT RESULT IN LIQUIDATED DAMAGES, EXCEPT A MATERIAL
BREACH BY PATTERSON OR THE OCCURRENCE TO PATTERSON OF AN EVENT DESCRIBED IN ITEM
VIII.A.2 WILL NOT GIVE RISE TO LIQUIDATED DAMAGES. IN THE CASE OF MATERIAL
BREACH BY PATTERSON, SIRONA WILL NOT HAVE THE BENEFIT OF LIQUIDATED DAMAGES AND
WILL HAVE TO PROVE ITS ACTUAL DAMAGES, SUBJECT TO THE LIMITATIONS DESCRIBED IN E
OF THIS ITEM IX, AND SUBJECT TO THE LIMITATION THAT TERMINATION OF THIS
AGREEMENT OR THE RIGHT OF EXCLUSIVITY IS THE SOLE REMEDY OF SIRONA FOR
PATTERSON’S UNDERPERFORMANCE. THIS AMENDMENT ESTABLISHES TWO SCHEDULES OF
LIQUIDATED DAMAGE, EACH OF WHICH CONTEMPLATES A PARTIAL RETURN TO PATTERSON OF
THE CONSIDERATION DESCRIBED IN ITEM II OF THIS AMENDMENT PAID BY PATTERSON.
SCHEDULE I APPROXIMATES A STRAIGHT-LINE AMORTIZATION OF THE CONSIDERATION, AND
SCHEDULE II ESTABLISHES AN ACCELERATED DEPRECIATION SCHEDULE INTENDED TO
APPROXIMATE THE VALUE EARNED BY SIRONA.  LIQUIDATED DAMAGES WILL BE PAID, IN
SIRONA’S SOLE, ABSOLUTE DISCRETION, EITHER IN CASH, OR IN PREFERRED EQUITY
CERTIFICATES (“PECS”) OR EQUIVALENT JUNIOR SUBORDINATED PROMISSORY NOTES, AS
DESCRIBED IN C OF THIS ITEM IX. THE LIQUIDATED DAMAGE SCHEDULES FOLLOW:


LIQUIDATED DAMAGE SCHEDULES

 

 

 

 

SCHEDULE I

 

SCHEDULE II

 

 

 

Effective Date of
Termination within
Sirona Fiscal Year
ending in

 

Nominal value of
PECs
To be Issued

 

Nominal value of PECs
To be Issued

 

 

 

2005-2007

 

$100 million

 

$100 million

 

 

 

2008

 

$90 million

 

$85 million

 

 

 

2009

 

$80 million

 

$70 million

 

 

 

2010

 

$70 million

 

$55 million

 

 

 

2011

 

$60 million

 

$40 million

 

 

 

2012

 

$50 million

 

$25 million

 

 

 

2013

 

$40 million

 

$20 million

 

 

 

2014

 

$30 million

 

$15 million

 

 

 

2015

 

$20 million

 

$10 million

 

 

 

2016

 

$10 million

 

$5 million

 

 

 

2017

 

$0

 

$0

 

 


B.            AVAILABILITY OF LIQUIDATED DAMAGES.

 

9


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


1.             SCHEDULE I LIQUIDATED DAMAGES WILL BE AVAILABLE ONLY UPON
TERMINATION OF THE DISTRIBUTORSHIP AGREEMENT BY PATTERSON DUE TO A MATERIAL
BREACH BY SIRONA AS DESCRIBED IN ITEM VIII.A.3 OF THIS AMENDMENT.


2.             SCHEDULE II LIQUIDATED DAMAGES WILL BE AVAILABLE ONLY UPON
TERMINATION OF THE DISTRIBUTORSHIP AGREEMENT FOR THE FOLLOWING REASONS:

(I)      IN THE EVENT OF TERMINATION BY EITHER SIRONA OR PATTERSON AS A RESULT
OF FORCE MAJEURE (EXCEPT THAT, IF SUCH TERMINATION BY SIRONA IS FOR AN EVENT OF
FORCE MAJEURE THAT MANIFESTS IN THE FAILURE OF PATTERSON TO PAY FOR CONTRACTUAL
PRODUCTS ACTUALLY ORDERED AND DELIVERED, SUCH LIQUIDATED DAMAGES WILL BE OFFSET
BY THE MONEY OWED BY PATTERSON TO SIRONA);

(II)     IN THE EVENT OF TERMINATION BY PATTERSON UPON THE OCCURRENCE TO SIRONA
OF AN EVENT DESCRIBED IN ITEM VIII.A.2; OR

(III)    IN THE EVENT OF TERMINATION BY SIRONA AS A RESULT OF UNDERPERFORMANCE
BY PATTERSON.


C.            PECS.   PECS ARE SECURITIES IN SIRONA’S ULTIMATE PARENT ENTITY,
SIRONA HOLDINGS LUXCO SCA, OR A SUBSIDIARY.  PECS WILL HAVE THE FOLLOWING
CHARACTERISTICS: PECS RANK SENIOR IN LIQUIDATION TO ANY OF THE SECURITIES OF
SIRONA’S PARENT HELD BY MADISON DEARBORN PARTNERS, AND ACCRUE A CUMULATIVE PIK
YIELD OF 8% PER ANNUM, COMPOUNDED ANNUALLY (OR THE EQUIVALENT IN CASH IF SIRONA
ELECTS TO PAY LIQUIDATED DAMAGES IN CASH).  PECS HAVE A SCHEDULED REDEMPTION
DATE ONE YEAR PAST THE SCHEDULED MATURITY DATE OF SIRONA’S SENIOR AND MEZZANINE
INDEBTEDNESS. PECS ISSUED AS LIQUIDATED DAMAGES WILL NOT BE TRANSFERABLE.  TO
THE EXTENT PERMITTED BY SIRONA’S SENIOR AND MEZZANINE INDEBTEDNESS, PECS WILL BE
SUBJECT TO EARLIER REDEMPTION FOR CASH AT THE OPTION OF SIRONA’S PARENT.
SIRONA’S PARENT WILL NOT BE PERMITTED TO MAKE ANY DIVIDEND PAYMENT TO, OR
CAPITAL REDEMPTION FROM ANY OF MADISON DEARBORN PARTNERS, BEECKEN PETTY O’KEEFE
& COMPANY OR MANAGEMENT INVESTORS (THE “INVESTORS”) IN RESPECT OF THE INVESTORS’
INVESTMENTS IN SIRONA’S PARENT OR ANY FEE OR OTHER DISTRIBUTION TO THE INVESTORS
OTHER THAN (I) CUSTOMARY MANAGEMENT AND ADVISORY FEES AND COSTS PAYABLE TO THE
INVESTORS AND (II) REDEMPTIONS OF SHARE CAPITAL AND QUASI-EQUITY INVESTMENTS OF
MANAGEMENT INVESTORS AS REQUIRED PURSUANT TO SIRONA’S PARENT’S CONTRACTUAL
OBLIGATIONS TO THE MANAGEMENT INVESTORS.  NOTWITHSTANDING THE FOREGOING, IF
SIRONA CONCLUDES THAT IT WOULD BE TAX INEFFICIENT TO SIRONA FOR ITS ULTIMATE
PARENT TO ISSUE PECS, THEN SIRONA MAY, IN LIEU THEREOF, ISSUE OR CAUSE AN
AFFILIATE TO ISSUE, AN EQUIVALENT AMOUNT OF JUNIOR SUBORDINATED PROMISSORY NOTES
THAT CONTAIN SUBSTANTIALLY IDENTICAL RIGHTS, TERMS, OBLIGATIONS AND PREFERENCES
AS THOSE OF THE PECS, IN WHICH CASE ALL REFERENCES HEREIN TO PECS SHALL MEAN AND
INCLUDE SUCH JUNIOR SUBORDINATED PROMISSORY NOTES.


D.            SPECIAL PAYMENT OF LIQUIDATED DAMAGES IN THE EVENT OF CERTAIN
MATERIAL BREACHES BY SIRONA.   IN THE EVENT THAT SCHEDULE I LIQUIDATED DAMAGES
ARE DUE TO PATTERSON UNDER ITEM VIII.A.3 OF THIS AMENDMENT DUE TO (1) A GRANT BY
SIRONA TO ANY OTHER PERSON OR ENTITY OF DISTRIBUTION RIGHTS THAT CONTRAVENE
SIRONA’S EXCLUSIVITY OBLIGATIONS TO PATTERSON UNDER ITEM III.C, OR (2) THE SALE
BY SIRONA OR A  SUBSIDIARY OF

10


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


CONTRACTUAL PRODUCTS IN THE TERRITORY OTHER THAN AS PERMITTED UNDER ITEM VIII.C,
EACH A “SPECIAL BREACH,” THEN, NOTWITHSTANDING ANYTHING IN THIS AMENDMENT TO THE
CONTRARY: (I) IF SUCH LIQUIDATED DAMAGES ARE PAYABLE AS A RESULT OF A SPECIAL
BREACH THAT OCCURS DURING THE TERM OF THIS DISTRIBUTORSHIP AGREEMENT ON OR
BEFORE SEPTEMBER 30, 2007, SUCH LIQUIDATED DAMAGES WILL BE PAID IN CASH (USD);
AND (II) IF SUCH LIQUIDATED DAMAGES ARE PAYABLE AS A RESULT OF A SPECIAL BREACH
THAT OCCURS DURING THE TERM OF THIS DISTRIBUTORSHIP AGREEMENT ON OR AFTER
OCTOBER 1, 2007, SUCH LIQUIDATED DAMAGES WILL BE PAID BY A SUBORDINATED NOTE
(THE “SUB NOTE”) TO BE ISSUED BY SIRONA’S ULTIMATE PARENT ENTITY, SIRONA
HOLDINGS LUXCO SCA, OR A SUBSIDIARY. THE SUB NOTE WILL BE IN THE FORM
SUBSTANTIALLY AS SET FORTH IN ANNEX 1 TO THIS ITEM IX.D, ATTACHED HERETO AND
INCORPORATED HEREIN.


E.             CHARACTERISTICS OF LIQUIDATED DAMAGES.   LIQUIDATED DAMAGES HAVE
THE FOLLOWING ATTRIBUTES:


1.             LIQUIDATED DAMAGES ARE ONLY AVAILABLE UPON TERMINATION OF THE
DISTRIBUTORSHIP AGREEMENT, OR THE RIGHTS OF EXCLUSIVITY THEREUNDER, FOR CAUSE AS
DESCRIBED IN B OF THIS ITEM IX.


2.             WHERE LIQUIDATED DAMAGES ARE AVAILABLE, NO OTHER DAMAGES WILL BE
AVAILABLE.


3.             EXCEPT FOR LIQUIDATED DAMAGES, PATTERSON WILL NOT BE ENTITLED TO
ANY RETURN OF THE CONSIDERATION DESCRIBED IN ITEM II OF THIS AMENDMENT PAID BY
IT.


4.             LIQUIDATED DAMAGES ARE NOT PENALTIES, BUT ARE AGREED DAMAGES
CONSTITUTING A REASONABLE APPROXIMATION OF THE LOSS TO PATTERSON IN THE EVENT OF
THE APPLICABLE BREACH OR EVENT GIVING RISE TO THEM.


F.             OTHER RELEVANT DAMAGE CONCEPTS.


1.             OTHER THAN AS PROVIDED IN THIS ITEM IX, NEITHER PATTERSON NOR
SIRONA WILL HAVE ANY RIGHT TO DAMAGES OF ANY NATURE FOR BREACHES OF THE
DISTRIBUTORSHIP AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, SIRONA WILL HAVE NO
LIABILITY FOR DAMAGES OF ANY NATURE OTHER THAN LIQUIDATED DAMAGES PROVIDED UNDER
THIS ITEM IX, AND SIRONA WILL HAVE THE RIGHT TO OFFSET AGAINST LIQUIDATED
DAMAGES SUMS OWED BY PATTERSON FOR CONTRACTUAL PRODUCTS ACTUALLY ORDERED AND
DELIVERED. DURING THE CURE PERIOD FOR A MATERIAL BREACH CAPABLE OF CURE, THE
PARTIES WILL CONSULT WITH ONE ANOTHER IN ORDER TO FULLY UNDERSTAND THE NATURE OF
THE BREACH AND THE REQUIREMENTS FOR ITS CURE.


2.             EXCEPT WITH RESPECT TO THE INFRINGEMENT BY PATTERSON OF SIRONA’S
INTELLECTUAL PROPERTY RIGHTS, OR BREACH BY PATTERSON OF ITS OBLIGATIONS UNDER
THE DISTRIBUTORSHIP AGREEMENT RELATING TO SIRONA’S CONFIDENTIAL INFORMATION OR
INTELLECTUAL PROPERTY, INCLUDING WITHOUT LIMITATION THE SIRONA TRADEMARKS, IN NO
EVENT WILL PATTERSON BE LIABLE TO SIRONA FOR INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS, ARISING
FROM ANY CAUSE WHATSOEVER. SUBJECT TO ITEMS VIII.A.1, 2 AND 4, IN NO EVENT WILL
EITHER

11


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


PARTY BE LIABLE FOR A BREACH OF THE DISTRIBUTORSHIP AGREEMENT CAUSED BY AN EVENT
OF FORCE MAJEURE OTHER THAN BREACH OF THE OBLIGATION OF PATTERSON TO PAY FOR
CONTRACTUAL PRODUCTS ACTUALLY ORDERED AND DELIVERED, TO WHICH FORCE MAJEURE WILL
NOT APPLY).


X.            PROTECTION AGAINST TECHNICAL OBSOLESCENCE.


A.            CHANGE IN TECHNICAL SPECIFICATIONS.   NOTWITHSTANDING ANYTHING IN
THE DISTRIBUTORSHIP AGREEMENT TO THE CONTRARY, SIRONA RESERVES THE RIGHT TO
CHANGE THE TECHNICAL SPECIFICATIONS OF CONTRACTUAL PRODUCTS AND TO DISCONTINUE
THE MANUFACTURE AND/OR SALE OF CONTRACTUAL PRODUCTS IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH UPGRADING OR CREATING NEW VERSIONS OR MODELS OF
CONTRACTUAL PRODUCTS OR AS REQUIRED BY LAW.

B.                                     Notice to Patterson.   Subject to A of
this item X, Sirona agrees that it will give to Patterson at least 5 months’
prior notice of the market introduction of any major functionality change to a
Contractual Product to allow sufficient time for Patterson to deplete its
then-current inventory.  A “Major Functionality Change” is defined as: (1) a
hardware change that will (x) significantly expand the range of indication for
the user, or (y) enable the operation of a software program that is scheduled to
be released within the 5 months following the hardware change; or (2) a software
upgrade that will not operate on a version of the hardware that has been
delivered to Patterson in the 5- month period prior to introduction of the
upgrade.  If Sirona provides Patterson with the aforesaid  notice, then, during
the 3-month period prior to the rollout of the Major Functionality Change, at
Patterson’s election (a) Sirona will provide Patterson with an upgrade at no
charge so that the product received by Patterson during such 3-month period will
meet the specifications of the Major Functionality Change; or (b) Patterson may
refuse further shipments of the then-current product until the earlier of  (x)
the time when the product with the Major Functionality Change is available, or
(y) a product that can be upgraded to a product that will meet the
specifications of the Major Functionality Change is available.  If the aforesaid
5-month notice is not given, then, as Patterson’s sole and exclusive remedy,
Sirona will, in it sole discretion, update or replace, free of charge, any
non-compatible Contractual Products delivered to Patterson during the 5-month
period prior to the rollout of the Major Functionality Change.

XI.           Future Market Penetration.

A.          Determination of a Restricted Market.   Sirona and Patterson will
meet in the event that either of them notifies the other that it believes that
future growth of the market for Contractual Products in the Territory is being
restricted by limited access to the market. If Sirona and Patterson agree that
such restriction exists, the exclusive granted to Patterson by Sirona and the
exclusive granted to Sirona by Patterson will terminate, the Distributorship
Agreement will be modified as agreed by the Parties to reflect such termination,
and Contractual Products will be offered by Sirona in a wider distribution.

12


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED
[*] designates portions of this document that have been omitted pursuant to a
request for
confidential treatment filed separately with the Securities and Exchange
Commission.

B.            Ending the Exclusive.   In any event, once Patterson purchases a
dollar amount of Contractual Products that is greater than the cumulative
12-year dollar amount of the Total Annual Minimum Purchase Requirements for
Contractual Products eligible to be counted under item VI.D of this Amendment,
Sirona will have the absolute right to terminate such exclusive and implement
broader distribution. However, before making that determination, Sirona will
consult with Patterson to discuss, among other things, modifications to the
Distributorship Agreement as a result of such termination.

C.            Special Commission to Patterson.   If wider distribution is
implemented under A or B of this item XI , Sirona will pay to Patterson a
commission of [*]% of the net wholesale price of Contractual Products that are
included in the computation of the Minimum Purchase Requirement, are sold
through channels other than Patterson and not by Sirona itself (as permitted
under item III.C), and are sold in the Territory during the portion of the term
of the Distributorship Agreement remaining after such wider distribution is
implemented. This commission will be paid in consideration of Patterson
providing advice and assistance to Sirona in its wider distribution efforts.
Such payment will be the sole and exclusive right and remedy of Patterson for
compensation arising out of the termination of the exclusive arrangement, and
the remaining applicable terms of this Distribution Agreement will remain in
full force and effect.

XII.         Additional Provisions.

A.         Additional Definitions.    In addition to the definitions set forth
in this Amendment, for purposes of the Distributorship Agreement, the following
terms when capitalized will have the meanings set forth below when :


1.             “AFFILIATE” MEANS, WITH RESPECT TO ANY SPECIFIED PERSON OR
ENTITY, ANY OTHER PERSON OR ENTITY THAT DIRECTLY OR INDIRECTLY CONTROLS, OR IS
UNDER COMMON CONTROL WITH, OR IS OWNED OR CONTROLLED BY, THE SPECIFIED PERSON,
AND, WITH RESPECT TO THE PERSON OR ENTITY TO BE DETERMINED HEREUNDER TO BE A
PATTERSON AFFILIATE, IS ENGAGED IN THE DISTRIBUTION OF DENTAL EQUIPMENT AND
SUPPLIES. FOR PURPOSES OF THIS DEFINITION, “CONTROL”, WITH RESPECT TO ANY
SPECIFIED PERSON, REFERS EITHER TO (I) THE BENEFICIAL OWNERSHIP OF 50.1% OR MORE
OF ALL CLASSES OF EQUITY SECURITIES WITH VOTING RIGHTS ISSUED BY SUCH PERSON, OR
(II) THE POWER TO DIRECT THE MANAGEMENT AND POLICIES OF THE SPECIFIED PERSON BY
CONTRACT OR OTHERWISE.


2.             “FORCE MAJEURE” MEANS AN ACT OF GOD OR THE PUBLIC ENEMY, RIOTS,
ACCIDENTS, STRIKES OR DIFFERENCES WITH LABOR, LABOR SHORTAGE, INABILITY TO
OBTAIN MATERIAL, EQUIPMENT, TRANSPORTATION OR FUEL, EPIDEMICS, QUARANTINE,
RESTRICTIONS, UNUSUALLY SEVERE WEATHER, COMPLIANCE WITH OR THE OPERATION OF ANY
APPLICABLE LEGISLATION, REGULATION, DIRECTIVE, ORDER OR RULING OF ANY
GOVERNMENT, OR POLITICAL SUBDIVISION OR AGENCY THEREOF, JUDGMENTS OR ORDERS OF
ANY COURT OF COMPETENT JURISDICTION, OR ANY OTHER EVENT BEYOND THE REASONABLE
CONTROL OF THE PARTY CLAIMING BENEFIT OF FORCE MAJEURE, WHETHER OR NOT SIMILAR
TO THE FOREGOING CAUSES.

13


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

B.            Third Party Licenses; Graymarket Goods.   In the event Sirona
licenses significant aspects of its technology or other intellectual property
related to Contractual Products that would enable another party to produce,
distribute or sell CAD-CAM equipment to make dental restorations in either the
dental lab or in the dentist’s office, Sirona shall provide in the license
agreement or other arrangement that such equipment will not be marketed,
distributed or sold by such licensee in the Territory, and Sirona shall use its
reasonable commercial efforts to enforce such provision. The breach by Sirona of
its obligations in this item XII.B will be deemed a material breach under item
VIII.A.3; provided that, the cure period with respect to such breach will be 180
days rather than 90 days. In the event that Patterson alleges a breach of
Sirona’s obligation hereunder to use reasonable commercial efforts to enforce
such provision, Patterson will cooperate with Sirona in effecting such cure. For
the avoidance of doubt, the Parties agree that if a court awards royalties to
Sirona as damages for breach by a third-party of such technology or intellectual
property, such award will not be a breach of this item XII.B.

For the avoidance of doubt, the Parties understand that (1) Graymarket
Contractual Products may be promoted for distribution and distributed in the
Territory by persons unauthorized by Sirona; and (2) such distribution is not a
breach by Sirona  of its obligations under the Distributorship Agreement. The
Parties will cooperate with one another and with U.S. governmental authorities
in any action that may be taken by such authorities or either Party to prevent
Graymarket Contractual Products in the Territory.

C.             Successors Bound.   This Amendment and the Distributorship
Agreement shall inure to the benefit of and be binding upon the successors to
the Parties.

D.             Headings; Negotiation.   The captions, headings and titles used
in this Amendment are for convenience of reference only and will not affect in
any way the meaning or interpretation of this Amendment. This Amendment is the
result of arms-length negotiation and, accordingly, no presumption or burden of
proof will arise with respect to any ambiguity or question of intent concerning
this Amendment favoring or disfavoring either Party by virtue of the authorship
of any provision hereof.

E.              Counterparts.   This Amendment may be executed in multiple
counterparts, which shall be deemed to be one and the same instrument and each
of which shall be deemed enforceable without production of the others.

Except as expressly modified by this Amendment (including its recitals and
attachments), all of the terms, conditions, and agreements contained in the
Distributorship Agreement, including the Annexes to the Distributorship
Agreement that remain in effect, are hereby ratified and confirmed and shall
remain in full force and effect in accordance with their terms. This Amendment,
together with its recitals and the Distributorship Agreement, sets forth the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes and cancels any and all oral and written prior agreements (other
than the Distributorship Agreement) and all contemporaneous oral agreements
between them, express or implied, with respect to such subject matter, including
without limitation the Prior Amendments which will be of no further force or
effect. The Parties acknowledge that no representations or promises have been
made to induce either of them to enter into this Agreement other than as may be
specifically set forth in this Amendment.

14


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be signed
on its behalf by its duly authorized representative(s) as of the Effective Date.

.                      

Patterson Companies, Inc.

 

Sirona Dental Systems GmbH

 

 

 

 

 

 

 

 

 

 

 

By:__________________

 

By:_____________________

 

 

 

 

 

 

 

 

 

 

 

James W.Wiltz

 

Jost Fischer

 

 

 

 

 

 

 

 

 

 

 

Chief Executive Officer

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

For good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, Sirona Holdings LuxCo SCA, the ultimate parent entity of
Sirona, signs this Amendment for the sole limited purpose of making the
following covenant and for no other purpose whatsoever including, without
limitation, assuming or becoming a party to or liable for any other obligation
or any liability under the Distributorship Agreement as amended by this
Amendment:  Sirona Holdings LuxCo SCA hereby agrees to issue PECs or the Sub
Note, as described in items IX.C and D of this Amendment, respectively, if it is
determined that it is to be the issuer thereof, and to comply with the dividend
and capital redemption limitations described in item IX.C in respect of the
PECs, if issued.

 

 

 

 

Sirona Holdings LuxCo SCA

 

 

 

 

 

By:____________________

 

 

Name:__________________

 

 

Title:__________________

 

 

 

 

 

 

15


--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

Annex 1 to Item IX. D

Form of Subordinated Promissory Note

SUBORDINATED PROMISSORY NOTE

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN INTERCREDITOR
AGREEMENT (THE “INTERCREDITOR AGREEMENT”) DATED AS OF [          ], 2005 BY AND
AMONG [                             ] (THE “COMPANY”) AND
[                             ], (“SENIOR LENDER”), AS LENDER PURSUANT TO THAT
CERTAIN SENIOR CREDIT AGREEMENT DATED AS OF [         ], 2005 BY AND AMONG THE
COMPANY, AND [                                ],  (“MEZZANINE LENDER”) AS LENDER
PURSUANT TO THAT CERTAIN MEZZANINE CREDIT AGREEMENT DATED AS OF [         ],
2005, AS SUCH CREDIT AGREEMENTS HAVE BEEN AND HEREAFTER MAY BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER THOSE AGREEMENTS AS CONTEMPLATED
BY THE INTERCREDITOR AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

SIRONA HOLDINGS LUXCO SCA OR A SUBSIDIARY THEREOF

SUBORDINATED PROMISSORY NOTE

[Amount]

 

[Place]
[Date]

 

FOR VALUE RECEIVED, the undersigned, [  ] (“Issuer”), a company incorporated in
[  ], hereby promises to pay to the order of Patterson Companies, Inc. or its
registered assigns (the “Holder”), the principal sum of [          ] on June 30,
2016 (the “Maturity Date”) with interest thereon from time to time as provided
herein.


INTEREST.  THE ISSUER PROMISES TO PAY INTEREST (“INTEREST”) ON THE PRINCIPAL
AMOUNT OF THIS NOTE (INCLUDING ANY BASIC INTEREST AND PIK INTEREST ADDED TO THE
PRINCIPAL AMOUNT OF THIS NOTE AS PROVIDED IN SECTIONS 1(A) AND 1(B) BELOW) (THE
“INTEREST RATE”).  INTEREST ON THIS NOTE SHALL ACCRUE FROM AND INCLUDING THE
DATE OF ISSUANCE THROUGH AND UNTIL REPAYMENT OF THE PRINCIPAL AMOUNT OF THIS
NOTE AND PAYMENT OF ALL INTEREST IN FULL, AND SHALL BE COMPUTED ON THE BASIS OF
A 360-DAY YEAR OF TWELVE 30-DAY MONTHS (ACTUAL/360 BASIS).  INTEREST SHALL BE
PAID AS FOLLOWS:


--------------------------------------------------------------------------------





 

CONFIDENTIAL TREATMENT REQUESTED


BASIC INTEREST.  THE ISSUER SHALL PAY INTEREST (“BASIC INTEREST”) ON THE
PRINCIPAL AMOUNT OF THIS NOTE AT THE RATE OF 8% PER ANNUM, SEMI-ANNUALLY IN
ARREARS UNTIL THE MATURITY DATE ON JUNE 30 AND DECEMBER 31 OF EACH YEAR OR, IF
ANY SUCH DATE SHALL NOT BE A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY
TO OCCUR AFTER SUCH DATE (EACH DATE UPON WHICH BASIC INTEREST SHALL BE SO
PAYABLE, AN “INTEREST PAYMENT DATE”), BEGINNING ON THE DATE OF THIS NOTE, BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT AT A BANK DESIGNATED
IN WRITING BY THE HOLDER; PROVIDED THAT IF FOR ANY REASON ANY PORTION OF ANY
SUCH PAYMENT OF BASIC INTEREST IS NOT MADE ON THE APPLICABLE INTEREST PAYMENT
DATE, THE AMOUNT OF BASIC INTEREST NOT SO PAID SHALL BE ADDED TO THE PRINCIPAL
AMOUNT OF THIS NOTE UNTIL SUCH TIME AS SUCH BASIC INTEREST IS PAID.  IN THE
ABSENCE OF ANY SUCH WRITTEN DESIGNATION, ANY SUCH INTEREST PAYMENT SHALL BE
DEEMED MADE ON THE DATE A CHECK IN THE APPLICABLE AMOUNT PAYABLE TO THE ORDER OF
HOLDER IS RECEIVED BY THE HOLDER AT ITS LAST ADDRESS AS REFLECTED IN ISSUER’S
NOTE REGISTER; IF NO SUCH ADDRESS APPEARS, THEN TO SUCH HOLDER IN CARE OF THE
LAST ADDRESS IN SUCH NOTE REGISTER OF ANY PREDECESSOR HOLDER OF THIS NOTE (OR
ITS PREDECESSOR).


PIK INTEREST.  IN ADDITION TO BASIC INTEREST, THE ISSUER SHALL PAY INTEREST
(“PIK INTEREST”) ON THE PRINCIPAL AMOUNT OF THIS NOTE AT A RATE OF US LIBOR PER
ANNUM PLUS 2% PER ANNUM, SEMI-ANNUALLY IN ARREARS UNTIL THE FINAL MATURITY DATE
ON EACH INTEREST PAYMENT DATE, BEGINNING ON THE DATE OF THIS NOTE, BY ADDING AN
AMOUNT EQUAL TO THE AGGREGATE ACCRUED BUT UNPAID PIK INTEREST AS OF SUCH
INTEREST PAYMENT DATE TO THE PRINCIPAL AMOUNT OF THIS NOTE.


NO USURIOUS INTEREST.  IN THE EVENT THAT ANY INTEREST RATE(S) PROVIDED FOR IN
THIS SECTION 1 SHALL BE DETERMINED TO BE UNLAWFUL, SUCH INTEREST RATE(S) SHALL
BE COMPUTED AT THE HIGHEST RATE PERMITTED BY APPLICABLE LAW.  ANY PAYMENT BY THE
ISSUER OF ANY INTEREST AMOUNT IN EXCESS OF THAT PERMITTED BY LAW SHALL BE
CONSIDERED A MISTAKE, WITH THE EXCESS BEING APPLIED TO THE PRINCIPAL AMOUNT OF
THIS NOTE WITHOUT PREPAYMENT PREMIUM OR PENALTY; IF NO SUCH PRINCIPAL AMOUNT IS
OUTSTANDING, SUCH EXCESS SHALL BE RETURNED TO ISSUER.


OPTIONAL PREPAYMENT.  ISSUER SHALL BE PERMITTED AT ANY TIME AND FROM TIME TO
TIME TO PREPAY ALL OR A PORTION OF THE PRINCIPAL AND ACCRUED INTEREST ON THE
NOTES AT ANY TIME WITHOUT ANY PREPAYMENT FEE OR PENALTY.


MANDATORY PREPAYMENT.  UPON THE OCCURRENCE OF A CHANGE OF CONTROL THE ISSUER
SHALL PREPAY ALL OF THE PRINCIPAL AND ACCRUED INTEREST ON THE NOTE.


ACCELERATION.  ON THE OCCURRENCE OF AN EVENT OF DEFAULT OF THE TYPE REFERRED TO
IN PARAGRAPH (D) OF THE DEFINITION OF EVENT OF DEFAULT WHICH IS CONTINUING, THE
OUTSTANDING PRINCIPAL OF AND ALL ACCRUED INTEREST ON THIS NOTE SHALL
AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND,
PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED.  ON THE
OCCURRENCE OF AN EVENT OF DEFAULT OTHER THAN OF THE TYPE REFERRED TO IN
PARAGRAPH (D) OF THE DEFINITION OF EVENT OF DEFAULT WHICH IS CONTINUING, THE
HOLDER OF THIS NOTE MAY DECLARE THE OUTSTANDING PRINCIPAL OF AND ALL ACCRUED
INTEREST ON THIS NOTE TO BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED.

“Event of Default” means any of the following events:

 

17

 

 


--------------------------------------------------------------------------------




 

CONFIDENTIAL TREATMENT REQUESTED

(a)                                  Non-payment.  The Issuer does not pay on
the due date any amount payable pursuant to this Note and such payment is not
made within 20 Business Days of notice given by the Holder of such failure.

(b)                                 Breach of Undertakings.  The Issuer breaches
any other obligations it has given under this Note, however, no Event of Default
will occur if the failure to comply is capable of remedy and is remedied within
40 Business Days of the Holder giving notice to the Issuer.

(c)                                  Cross default.

(i)                                     Any Financial Indebtedness of any member
of the Group under the Senior or Mezzanine Facilities or otherwise but in any
case in excess of EURO 40,000,000 in aggregate is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

(ii)                                  Any creditor of the Issuer becomes
entitled to declare any Financial Indebtedness of any member of the Group under
the Senior or Mezzanine Facilities or otherwise but in any case in excess of
EURO 40,000,000 in aggregate due and payable prior to its specified maturity as
a result of an event of default (however described).

(d)                                 Insolvency.   The Issuer is unable or admits
inability to pay its debts as they fall due or is deemed or declared under
applicable law to be unable to pay its debts or suspends making payments on its
debts generally or a moratorium is declared in respect of any indebtedness of
the Issuer.

(e)                                  Unlawfulness and invalidity.

(i)                                     It is or becomes unlawful for the Issuer
to perform any of its material obligations under this Note.

(ii)                                  Any obligation or obligations of the
Issuer are not or cease to be legal, valid, binding or enforceable and the
cessation individually or cumulatively materially and adversely effects the
interests of the Holder under this Note.

(iii)                               This Note ceases to be in full force and
effect or any subordination created under the Intercreditor Agreement ceases to
be legal, valid, binding, enforceable or effective.

(f)                                    Repudiation.  The Issuer repudiates this
Note.

(g)                                 Cessation of Business.  The Group as a whole
ceases to carry on its business.


INFORMATION RIGHTS.    THE ISSUER SHALL SUPPLY TO THE HOLDER:

 

18

 

 


--------------------------------------------------------------------------------




 

CONFIDENTIAL TREATMENT REQUESTED

(i)                               as soon as they are available, but in any
event within 120 days after the end of each of its financial years its audited
consolidated financial statements for that financial year; and

(ii)                                  as soon as they are available, but in any
event within 45 days after the end of each financial quarter, its unaudited
management accounts for that financial quarter including in each case profit and
loss accounts, balance sheet and cash flow statements and a management
commentary thereon.


DIVIDENDS AND SHARE CAPITAL REDEMPTIONS


SIRONA HOLDINGS LUXCO SCA SHALL NOT:

(i)                                     declare, make or pay any dividend (or
interest on any unpaid dividend) (whether in cash or in kind) on or in respect
of its share capital (or any class of its share capital); or

(ii)                                  repay or distribute any dividend or share
premium reserve; or

(iii)                               pay any fee or other distribution to its
shareholders other than customary management and advisory fees and costs payable
to the Investors.


SIRONA HOLDINGS LUXCO SCA SHALL NOT MAKE A REDEMPTION, REPURCHASE, RETIREMENT,
DISPOSAL, RETURN, REPAYMENT OR REDUCTION OF ITS SHARE CAPITAL OR QUASI-EQUITY OR
ANY REDEMPTION OR REDUCTION OF ITS CAPITAL REDEMPTION OR QUASI-EQUITY OR OTHER
RESERVE EXCEPT IN RESPECT OF SHARE CAPITAL OR QUASI-EQUITY HELD BY MEMBERS OF
MANAGEMENT OF THE GROUP AS REQUIRED PURSUANT TO SIRONA’S PARENT’S CONTRACTUAL
OBLIGATIONS TO SUCH MEMBERS OF MANAGEMENT.


SECURITY.  THIS NOTE AND THE OBLIGATIONS CONTAINED HEREIN ARE UNSECURED AND WILL
NOT BE SUPPORTED BY GUARANTEES FROM ANY MEMBER OF THE GROUP.


SUBORDINATION.  THE NOTE WILL BE SUBORDINATED ONLY TO THE SENIOR FACILITIES AND
THE MEZZANINE FACILITIES (AS THE SAME MAY BE AMENDED, RESTATED, REFINANCED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME) ON TERMS TO BE NEGOTIATED
WITH THE AGENTS FOR THE SENIOR FACILITIES AND THE MEZZANINE FACILITIES (BUT ON
THE BASIS THAT IF ANY ENFORCEMENT ACTION IS PERMITTED BY THE NOTEHOLDER PRIOR TO
REPAYMENT AND DISCHARGE IN FULL OF THE SENIOR AND THE MEZZANINE FACILITIES, THE
PROCEEDS OF SUCH ENFORCEMENT WILL BE REQUIRED TO BE TURNED OVER TO THE AGENTS
FOR THE SENIOR AND THE MEZZANINE LENDERS).


REGISTER; ASSIGNMENT.  THE ISSUER SHALL MAINTAIN A REGISTER (THE “NOTE
REGISTER”) IN ITS PRINCIPAL OFFICES FOR THE PURPOSE OF REGISTERING THE NOTE AND
ANY TRANSFER OR PARTIAL TRANSFER THEREOF, WHICH REGISTER SHALL REFLECT AND
IDENTIFY, AT ALL TIMES, THE OWNERSHIP OF RECORD OF ANY INTEREST IN THE NOTE. 
UPON THE ISSUANCE OF THIS NOTE, THE ISSUER SHALL RECORD THE NAME AND ADDRESS OF
THE INITIAL PURCHASER OF THIS NOTE IN THE NOTE REGISTER AS THE FIRST HOLDER. 
UPON SURRENDER FOR REGISTRATION OF TRANSFER OR EXCHANGE OF THIS NOTE AT THE
PRINCIPAL OFFICES OF THE ISSUER, THE ISSUER SHALL, AT ITS EXPENSE, EXECUTE AND
DELIVER ONE OR MORE NEW NOTES OF LIKE TENOR AND OF DENOMINATIONS OF AT LEAST
$1,000 (EXCEPT AS MAY BE NECESSARY TO REFLECT ANY PRINCIPAL AMOUNT NOT

 

19

 

 


--------------------------------------------------------------------------------




 

CONFIDENTIAL TREATMENT REQUESTED

evenly divisible by $1,000) of a like aggregate principal amount, registered in
the name of the Holder or a transferee or transferees.  Every Note surrendered
for registration of transfer or exchange shall be duly endorsed, or be
accompanied by written instrument of transfer duly executed by the Holder of
such Note or such holder’s attorney duly authorized in writing.  This Note may
be transferred or assigned, in whole or in part, by the Holder at any time with
the prior written consent of the Holder.


REPLACEMENT OF NOTE.  ON RECEIPT BY THE ISSUER OF AN AFFIDAVIT OF AN AUTHORIZED
REPRESENTATIVE OF THE HOLDER STATING THE CIRCUMSTANCES OF THE LOSS, THEFT,
DESTRUCTION OR MUTILATION OF THIS NOTE (AND IN THE CASE OF ANY SUCH MUTILATION,
ON SURRENDER AND CANCELLATION OF SUCH NOTE), THE ISSUER, AT ITS EXPENSE, WILL
PROMPTLY EXECUTE AND DELIVER, IN LIEU THEREOF, A NEW NOTE OF LIKE TENOR.  IF
REQUIRED BY THE ISSUER, SUCH HOLDER MUST PROVIDE INDEMNITY SUFFICIENT IN THE
REASONABLE JUDGMENT OF THE ISSUER TO PROTECT THE ISSUER FROM ANY LOSS WHICH THEY
MAY SUFFER IF A LOST, STOLEN OR DESTROYED NOTE IS REPLACED.


COVENANTS BIND SUCCESSORS AND ASSIGNS.  ALL THE COVENANTS, STIPULATIONS,
PROMISES AND AGREEMENTS IN THIS NOTE CONTAINED BY OR ON BEHALF OF THE ISSUER
SHALL BIND ITS SUCCESSORS AND ASSIGNS, WHETHER SO EXPRESSED OR NOT.


NOTICES.  ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND SHALL BE BY REGISTERED OR
CERTIFIED FIRST-CLASS MAIL, RETURN RECEIPT REQUESTED, TELECOPIER (WITH RECEIPT
CONFIRMED), COURIER SERVICE OR PERSONAL DELIVERY AT THE ADDRESSES SET FORTH IN
THE COMPANY’S RECORDS.  ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN WHEN: DELIVERED BY HAND, IF PERSONALLY DELIVERED; WHEN
DELIVERED BY COURIER, IF DELIVERED BY COMMERCIAL OVERNIGHT COURIER SERVICE; IF
MAILED, TEN BUSINESS DAYS AFTER BEING DEPOSITED IN THE MAIL, POSTAGE PREPAID; OR
IF TELECOPIED, WHEN RECEIPT IS ACKNOWLEDGED.


AMENDMENT.  AMENDMENTS AND MODIFICATIONS OF THE NOTES MAY BE MADE ONLY PURSUANT
TO A WRITING SIGNED BY THE ISSUER AND HOLDERS OF NOTES REPRESENTING A MAJORITY
OF THE AGGREGATE OUTSTANDING PRINCIPAL REPRESENTED BY THE NOTES AT THE TIME OF
SUCH AMENDMENT OR MODIFICATION.


GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE
WITH, AND ENFORCED UNDER, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH STATE.


SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED HEREIN, OR THE
APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE REMAINING
PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED, UNLESS THE PROVISIONS HELD
INVALID, ILLEGAL OR UNENFORCEABLE SHALL SUBSTANTIALLY IMPAIR THE BENEFITS OF THE
REMAINING PROVISIONS HEREOF.


HEADINGS.  THE HEADINGS IN THIS NOTE ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


DEFINITIONS.

 

20

 

 


--------------------------------------------------------------------------------




 

CONFIDENTIAL TREATMENT REQUESTED

“Acquisition” means the acquisition of Sirona Dental Systems Beteiligungs- und
Verwaltungs GmbH by the Investors.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Frankfurt am Main, and:

(a)                                  (in relation to any date for payment or
purchase of a currency other than euro) the principal financial centre of the
country of that currency; or

(b)                                 (in relation to any date for payment or
purchase of euro) any TARGET Day.

“Change of Control” means:

(a)                                  if none of the shares of Sirona Holdings
LuxCo SCA or any of its subsidiaries are the subject of a Flotation, (A) the
Investors ceasing to hold at least 50.1% of the voting shares or voting control
in or otherwise control in the Issuer or (B) Madison Dearborn Partners and funds
managed and advised by Madison Dearborn Partners (taken together) ceasing to
hold more voting shares or voting control in or otherwise control in the Issuer
than any other Initial Investor; or

(b)                                 if any of the shares of Sirona Holdings
LuxCo SCA or any of its subsidiaries are the subject of a Flotation, (A) one or
more of the Investors (taken together) ceasing to hold at least 30.1% of the
voting shares or voting control in or otherwise control in the Issuer, (B)
Madison Dearborn Partners owning less than a majority of such 30.1% of such
voting shares or control or (C) any other person or persons acting in concert
owning 30.1% or more of the voting shares or voting control in or otherwise
control of the Issuer;

For the purposes of the definition of “Change of Control”, “control” means, in
relation to the Issuer or any other person:

(a)                                  the power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to:

(i)                                     cast, or control the casting of, more
than one-half of the maximum number of votes that might be cast at a general
meeting of the Issuer or such other person (as the case may be); or

(ii)                                  appoint or remove all, or the majority, of
the directors or other equivalent officers of the Issuer or such other person
(as the case may be); or

(iii)                               give directions with respect to the
operating and financial policies of the Issuer or such other person (as the case
may be) which the directors or other equivalent officers of the Issuer or such
other person (as the case may be) are obliged to comply with; or

(b)                                 the holding of more than one-half of the
issued share capital of the Issuer or such other person (as the case may be)
(excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital).

 

21

 

 


--------------------------------------------------------------------------------




 

CONFIDENTIAL TREATMENT REQUESTED

For the purposes of the definition of “Change of Control”, “acting in concert”
means, a group of persons who, pursuant to an agreement or understanding
(whether formal or informal), actively co-operate, through the acquisition of
shares in the Issuer by any of them, either directly or indirectly, to obtain or
consolidate control of the Issuer.

“Default” means an Event of Default or any event or circumstance which would
(with the expiry of a grace period or the giving of notice or any combination of
the foregoing) be an Event of Default.

“Financial Indebtedness” means any indebtedness for or in respect of:

(a)                                  monies borrowed or raised;

(b)                                 any amount raised by acceptance under any
acceptance credit facility or by a bill discounting or factoring credit
facility;

(c)                                  any amount raised pursuant to any note
purchase facility or the issue of bonds, notes (other than credit notes issued
in the ordinary course of trade), debentures, loan stock or any similar
instrument;

(d)                                 the amount of any liability in respect of
any lease or hire purchase contract or other agreement which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease;

(e)                                  receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis);

(f)                                    any derivative transaction entered into
in connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
marked to market value shall be taken into account);

(g)                                 any counter-indemnity obligation in respect
of a guarantee, indemnity, bond, standby or documentary letter of credit or any
other instrument issued by a bank or financial institution;

(h)                                 any amount raised by the issue of shares
which are redeemable on or before the last Termination Date and the termination
date under the Mezzanine Facility;

(i)                                     any amount of any liability under an
advance or deferred purchase agreement if (i) one of the primary reasons behind
the entry into the agreement is to raise finance or (ii) the agreement is in
respect of the supply of assets or services and payment is due more than 180
days from the date on which the goods were delivered or services were performed;

(j)                                     any amount raised under any other
transaction (including any forward sale or purchase agreement) required to be
accounted for as a borrowing in accordance with the Accounting Principles; and

(k)                                  (without double counting) the amount of any
liability in respect of any guarantee or indemnity or similar assurance against
financial loss for any of the items

 

22

 

 


--------------------------------------------------------------------------------




 

CONFIDENTIAL TREATMENT REQUESTED

referred to in the preceding paragraphs of this definition and any agreement to
maintain the solvency of any person whether by investing in, lending to or
purchasing the assets of such person.

“Flotation” means the listing of any shares on any stock exchange or the grant
of permission to deal in any such shares on any recognised exchange.

“Group” means Sirona Luxco Holdings CSA and its subsidiaries for the time being.

“Investors” means funds managed and advised by Madison Dearborn Partners and
other investors selected by Madison Dearborn Partners as part of the equity (and
quasi-equity) syndication of the equity and quasi-equity funding for the
Acquisition (subject to Madison Dearborn Partners at all times owning a majority
interest in, and being able to direct the affairs and control the composition of
the board of directors or equivalent body of, such investors), and each of their
or any subsequent successors or permitted assignees or transferees.

“Senior and Mezzanine Loan Agreements” means: the senior and mezzanine
facilities agreements dated 29 April 2005 between, inter alios, JP Morgan PLC,
JPMorgan Chase Bank NA, JP Morgan Europe Ltd and Blitz F04-506, as the same may
be amended, restated, refinanced, supplemented or otherwise modified from time
to time.

“US LIBOR” means: with respect to any calendar quarter, the rate of interest per
annum (rounded to the nearest 1/16 of 1%) specified as the three month London
Interbank Offered Rate (LIBOR) in The Wall Street Journal on the first business
day immediately preceding the first day of such calendar quarter.

IN WITNESS WHEREOF, this Subordinated Promissory Note is executed and delivered
as of the date first set forth above.

[SIRONA HOLDINGS LUXCO SCA]

By:

___________________________________

Name:
Title:

 

 

 

 

[SIGNATURE PAGE TO SUBORDINATED PROMISSORY NOTE]

 

 

23

 

 


--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED
 [*] designates portions of this document that have been omitted pursuant to a
request for
confidential treatment filed separately with the Securities and Exchange
Commission.

Annex 3 to Distributorship Agreement

Prices of Contractual Products

in effect as of June 30, 2005

 

Product

 

Order
Number

 

Patterson
Price in US
Dollars

 

 

 

 

 

 

 

 

 

CEREC 3, complete

 

5811000

 

$

 

 

consists of

 

 

 

 

 

 

imaging unit (without 3D software)

 

5851055

 

$[*]

 

 

milling unit (including 3D software)

 

5833400

 

$[*]

 

 

wireless connection

 

5855882

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inLab

 

5884742

 

$[*]

 

 

AK’s (dongles)

 

 

 

 

 

 

AK 100

 

5900563

 

$[*]

 

 

AK 200

 

5900571

 

$[*]

 

 

AK 500

 

5900589

 

$[*]

 

 

AK 1000

 

5900597

 

$[*]

 

 

AK 2000

 

5900605

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inEos Scanner, introduction offer
through June 30th, 2005

 

6005909

 

$[*]

 

 

 

 

 

 

 

 

 

inEos Scanner, regular price
starting July 1st, 2005

 

6005909

 

$[*]

 

 

 

 

 

 

 

 

 

Package Scanner+inLab

 

6005909 and 5884742

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spare part and consumable prices will be set based on the Sirona’s current
suggested resale spare part price list, less a [*]% discount to Patterson,
unless exceptions are mutually agreed between Sirona and Patterson (e.g.,
special pricing for CEREC Club members)

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------